Citation Nr: 0618246	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  94-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected chondromalacia of the left knee, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected status post tibial fracture of the right lateral 
tibia plateau, with degenerative joint disease, currently 
evaluated as 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision issued 
by the RO in Los Angeles, California.  The case has since 
been transferred to the RO in St. Petersburg, Florida.  

The Board remanded this case for further development in 
August 1998 and November 2003.  

The veteran's appeal also initially included the issue of 
service connection for a low back disorder, but this claim 
was granted in a November 2005 rating decision.  


FINDINGS OF FACT

1.  The service-connected left knee disability is not shown 
to be productive of more than moderate disablement based on 
full extension, flexion not limited to more than 90 degrees 
with pain and some loss of lateral stability on one occasion.  

2.  The service-connected right knee disability is not shown 
to be productive of more than moderate instability or 
recurrent subluxation; the degenerative joint changes with 
resulting functional loss due to pain is shown to be 
productive of a disability picture that more nearly 
approximate that of a limitation of flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected chondromalacia 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a including Diagnostic Code 5257 
(2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected status post 
tibial fracture of the right lateral tibia plateau on the 
basis of lateral instability and recurrent subluxation have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a 
including Diagnostic Codes 5257, 5262 (2005).  

3.  The criteria for the assignment a separate 20 percent 
evaluation for the service-connected right knee disability on 
the basis of degenerative joint disease with limitation of 
motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Code 5260 (2005); VAOPGCPREC 
9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his knee disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters dated in April 2004 and February 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully informed 
of the assigned evaluations and effective dates in a November 
2005 rating decision, issued contemporaneously with a 
Supplemental Statement of the Case addressing the issues on 
appeal.  Id.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that decision was issued 
almost seven years prior to the enactment of VCAA.  Moreover, 
as indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Factual background

In an April 1980 rating decision, the RO granted service 
connection for bilateral chondromalacia patella of the knees 
in the basis of treatment for knee symptoms in service.  
Separate 10 percent evaluations were assigned, effective in 
July 1978.  

Subsequently, in an April 1991 rating decision, the RO 
increased the evaluation for the left knee to 20 percent, 
effective in September 1990, in view of a November 1990 VA 
examination showing limited flexion of the left knee.  

The veteran underwent a VA examination in October 1993, 
during which he reported having pain and swelling of the 
knees, with difficulty in the right knee from climbing steps 
and walking long distances.  

Upon examination, the veteran's range of motion testing 
revealed clicking and grinding of the left knee.  The right 
knee was stable, but there was some loss of lateral stability 
on the left.  The examiner noted that the veteran could flex 
the knees to 95 degrees, bilaterally, when sitting but not 
when supine on the examining table.  

The impressions were those of status post surgery of the 
right knee and degenerative arthritis of the left knee, 
although x-ray studies, while showing degenerative changes of 
the right knee, were negative for abnormalities of the left 
knee.  The x-ray studies also revealed findings consistent 
with an old depressive fracture of the right tibial plateau, 
with a metallic plate and screw fixation in the proximal 
portion of the right tibia.  

A separate VA examination, also from October 1993, revealed 
residuals of internal derangement of the knees, bilaterally, 
post surgical.  During this examination, the veteran reported 
having constant pain in the knees and swelling and numbness 
of the right knee.  The knee x-ray studies from July 1996 
revealed post-traumatic and post-surgical changes in the 
right knee.  Again, no findings specific to the left knee 
were indicated.  

During an October 1996 VA orthopedic examination, the veteran 
reported having chronic pain in both knees, intermittent 
swelling on the left and chronic swelling on the right.  He 
also noted episodes of the knees giving out.  

Upon examination, the veteran had marked guarding on attempts 
to examine the right knee, with no more than 0 to 100 degrees 
of range of motion with complaints of pain.  The examination 
also revealed mild swelling and tenderness to palpation of 
the right patellofemoral joint.  

On the left, the veteran had motion from 0 to 125 degrees, 
with pain on motion, slight crepitance, slight swelling and 
tenderness to palpation about the patellofemoral joint.  The 
examination did not reveal definite instability of the knees.  

The impressions were those of chondromalacia patella of the 
right knee, with residuals of a right leg injury with 
multiple fractures and postoperative internal fixation; and 
chondromalacia patella of the left knee.  

Following the Board's second remand, the veteran underwent a 
further VA examination in July 2005, during which he reported 
having right knee pain on walking, attempting to squat and 
stressing of the knee.  

The examiner noted that "[e]xamination of the knee show[ed] 
he ha[d] 0 squatting capability" due to pain in the right 
knee.  His range of motion of the left knee was from 0 
degrees of extension to 90 degrees of flexion, whereas range 
of motion testing of the right knee revealed full extension 
but flexion to only 45 degrees.  

This motion was accompanied by severe pain "in his knee and 
also into his back."  There was parapatellar tenderness to 
palpation in the right knee, and the veteran was unable to 
perform repeated motions because of pain he experienced in 
the knee and back.  The x-ray studies revealed a healed right 
lateral tibial plateau fracture, status post open reduction 
internal fixation, with no findings pertaining to the left 
knee.  

A diagnosis of degenerative arthritis of the right knee was 
rendered.  The examiner further noted that the veteran did 
not have instability of either knee upon examination, but 
there was painful motion of both knees that significantly 
limited functional ability, particularly during flare-ups.  

The examiner also indicated that the service-connected 
bilateral knee disability had increased the right lateral 
tibial plateau fracture disability.  In a November 2005 
addendum, following a claims file review, the examiner 
reaffirmed these findings.  

Consequently, in a November 2005 rating decision, the 
veteran's service-connected right knee disorder was 
recharacterized as status post tibial fracture of the right 
lateral tibia plateau, with degenerative joint disease, and 
the evaluation was increased to 20 percent as of November 
1992.  


IV.  Left knee

The RO has evaluated the veteran's service-connected left 
knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  A 30 percent evaluation is in order in cases of 
severe recurrent subluxation or lateral instability.  

The Court has held that, in cases involving Diagnostic Code 
5257, the criteria of 38 C.F.R. §§ 4.40 and 4.45, which 
concern the applicability of a higher evaluation in cases of 
such symptomatology as painful motion and functional loss due 
to pain, are not applicable because Diagnostic Code 5257 is 
not predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

In the present case, the veteran's left knee disorder has 
been productive of full extension, flexion not limited to 
more than 90 degrees, some loss of lateral stability on one 
occasion (October 1993), and painful motion.  

Overall, the veteran's left knee symptoms are indicative of a 
disability that moderate, but not more, in degree.  Notably, 
the post-1993 VA examinations have been negative for left 
knee instability.  Such symptoms are thus fully consistent 
with the current 20 percent evaluation for moderate recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown. Notably, under 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 
14, 1998), separate evaluations may be assigned for both 
instability and arthritis of the knee.  

In this case, there is evidence of left knee instability, at 
least upon examination in October 1993.  While that 
examination report contains an assessment of degenerative 
arthritis of the left knee, such arthritis was not 
objectively confirmed upon x-ray study on that date or 
thereafter.  The Board thus unable to find a basis for 
separate evaluations in the absence of radiological 
confirmation of left knee arthritis.  Id.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 percent) for a zero 
percent evaluation under Diagnostic Code 5260 or limitation 
of extension (5 degrees) for a zero percent evaluation under 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

Overall, the evidence does not support an evaluation in 
excess of 20 percent for the service-connected chondromalacia 
of the left knee, and this claim must be denied.



V.  Right knee

Currently, the RO has evaluated the service-connected right 
knee disability at the 20 percent rate under Diagnostic Codes 
5257 and 5262.  

In this case, the Board finds that the recent medical 
evidence does not support a higher evaluation under 
Diagnostic Code 5257, as there is no evidence of instability 
of the right knee.  

As indicated, a higher evaluation of 30 percent is warranted 
in cases of severe recurrent subluxation or lateral 
instability.  There is also no indication of malunion of the 
tibia and fibula accompanied by marked knee or ankle 
disability, as would warrant a 30 percent evaluation under 
Diagnostic Code 5262.  

At the same time, the Board is cognizant of the radiological 
findings of degenerative changes of the right knee and the 
corresponding loss of flexion.  Of particular note is the 
finding of flexion limited to 45 degrees from the September 
2005 VA examination report.  

Under Diagnostic Code 5260, limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Moreover, 
application of this section must be accompanied by 
consideration of 38 C.F.R. §§ 4.40 and 4.45, as it involves 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996).  

Specific findings in this regard include an inability to 
squat the right knee, severe pain on range of motion testing 
and an inability to perform repeated motions.  

Accordingly, given the demonstrated range of motion with 
flexion possible to 45 degrees and factoring in additional 
functional loss due to pain, the Board finds that the 
service-connected disability picture more nearly approximates 
that of a limitation of flexion to 30 degrees and supports 
the assignment of a separate 20 percent evaluation under 
Diagnostic Code 5260, in view of VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 9-98 (August 14, 1998).  

As to the question of whether an evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the right knee is warranted, the Board notes that there is no 
evidence of ankylosis (Diagnostic Code 5256).  Moreover, as 
the veteran has been shown to have full right knee extension, 
a separate evaluation on this basis is not warranted under 
Diagnostic Code 5261.  

Overall, the evidence of record does not support an 
evaluation in excess of 20 percent for the service-connected 
status post tibial fracture of the right lateral tibia 
plateau on the basis of instability or recurrent subluxation.  
However, a separate 20 percent evaluation on the basis of 
degenerative joint disease of the right knee with limitation 
of motions is warranted.  To this extent, the appeal is 
allowed.  



ORDER

An increased evaluation for the service-connected 
chondromalacia of the left knee, currently evaluated as 20 
percent disabling, is denied.  

An increased evaluation for the service-connected status post 
tibial fracture of the right lateral tibia plateau on the 
basis of instability or recurrent subluxation, currently 
evaluated as 20 percent disabling, is denied.  

A separate 20 percent evaluation for the service-connected 
right knee disability on the basis of degenerative joint 
disease with limitation of motion is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


